KRUCKER, Chief Judge.
This is an appeal from the Superior Court of Pinal County, Arizona, from an order denying an application for a writ of habeas corpus entered on September 13, 1965.
The petitioner, Earl Walter Henderson, in his petition to the superior court, did not present any legal questions on which that court had an opportunity to rule. The petition recites a number of general propositions but does not substantiate, in any way, the allegations contained in the petition.
We have no record of the proceedings in the trial court from which the conviction and sentence to the Arizona State Prison originated.
Nothing has been presented in the application or in the appeal to this Court on which to base any finding that the defendant was or is illegally held. The lower court could not grant a writ of habeas corpus without a showing of some basis to sustain the issuance of a writ. The petition states “the petitioner sincerely regrets that he is unable to point out valid appeal authority * *
There is no showing that the petitioner is illegally held or restrained and in the absence of such a showing the writ was properly denied. Leonard v. Eyman, 1 Ariz.App. 593, 405 P.2d 903 (1965).
There being no basis for the issuance of the writ, the order of the Superior Court of Pinal County is affirmed.
HATHAWAY and MOLLOY, JJ., concurring.